The general laws of the State make provision for the election of county and State officers, including the canvass of the votes by the inspectors of election and the several boards of canvassers, the certifying the result and the publication by the boards of county canvassers of their determination. Boards of county canvassers are created and organized, not for a merely local purpose but to execute in part and in some of its details a general law of the State, in the due execution of which every part of the State and every citizen has an interest.
The board, although composed of town officers, supervisors and assessors, do not meet as such or to perform an official duty relating, exclusively, either to town or county matters. They organize not as a board of supervisors or assessors, but as a distinct board for a special service. They bear a name indicative of their duties, take the constitutional oath of office, choose one of their number chairman, the county clerk being ex officio
secretary, and perform the statutory duty assigned them. By law they are required to cause a copy of their determination to be published in one or more of the newspapers of the county, with the statement upon which the determination was made. (1 R.S. [Edm. ed.], 133, et seq.; Laws of 1847, chap. 240.)
The county canvassers have the power to designate the papers in which the results of the elections shall be published and the number of papers in which the publication shall be made, and the expense is, with the other expenses of the *Page 21 
election, made a county charge. (1 R.S., supra, 148, § 6.) This power has not been expressly taken from the boards of canvassers. Neither has the statute conferring it been in terms repealed, nor has the county of New York been by any statute excepted from its provisions. If by any means or by any legislation the county of New York is not within the operation of this general law, it is because by implication the legislature in making laws for the government of the county of New York have unmistakably manifested an intent to make that county an exception to the general law. The intent is sought to be spelled out from the peculiar clauses of the several tax levy acts passed for the support of the county government. The last act bearing upon the subject, prior to the rendering the service for which a recovery is claimed in this action, was passed in 1869. (Laws of 1869, chap. 875.)
Similar acts varying somewhat in phraseology had been passed annually for several years previously, but the act quoted being the last act upon the subject and covering the whole ground superseded prior laws and must be regarded as the only law in existence. That act merely appropriated, in making provision for the payment of county expenses, "for advertising, $40,000;" and added, "the mayor and comptroller shall, from time to time, designate six daily newspapers and six weeklies, but no more, in which to publish the proceedings of the board of supervisors and all proceedings and notices relating to county affairs."
A repeal of statutes by implication is not favored, for very obvious reasons. Among others, the legislature may well be deemed competent to declare their whole intent in intelligible language, and therefore courts ought not to attribute an intent and give effect to a law beyond its terms, except upon the plainest manifestation of the intent of the law making power. Courts have adopted rigid rules upon the subject and they ought not to be departed from. It is not enough to justify the holding a statute repealed, by the mere passage of a subsequent statute upon the same or a cognate subject, that within the apparent policy of the later act the prior act *Page 22 
might reasonably have been repealed, as within the reason of the legislation and fully to carry out the presumed intent of the legislature. Statutes are not adjudged to be repealed upon a conjecture of what the legislature would probably have done had their attention been called to the particular act claimed to have been superseded. The rule is, that a statute only operates as a repeal of a former one to the extent that the two are repugnant; if both can stand, and to the extent that they can stand and have effect, they will both have effect. (People v. Palmer,52 N Y, 83; In re The Evergreens, 47 id., 216; Mongeon v. ThePeople, 55 id., 613.) There is no repugnancy between the statutes making provision for the support of the government of the county of New York and the provisions therein for designating the papers for the publication of proceedings of county officers and boards, and the statutory regulations concerning elections and the publication of the proceedings of election boards. They are not in conflict, but both, in the language of the cases, can stand and have full effect. Whatever might have been said in respect to some of the prior tax levy acts, more comprehensive and far reaching in their terms, the law governing this case (Laws of 1869, supra) comes far short of reaching the general statutes under which the plaintiff asserts his claim. There is no prohibition of the employment of other papers, or a forbidding to pay for publications in papers other than those selected in pursuance of the act; neither is the publication of the proceedings of the board of county canvassers among the services for which the mayor and comptroller have authority to select papers. The statement and determination for which the plaintiff seeks to recover were neither "proceedings of the board of supervisors, or proceedings relating to county affairs." "County affairs" are those relating to the county in its organic and corporate capacity, and included within its governmental or corporate powers. We would hardly expect to find the legislature putting it into the power of the city officers of New York to prevent the publication of proceedings so vitally affecting the whole *Page 23 
State as do the canvass of the votes of that locality and the determination of the result, which public policy requires to be published in every other county under the direction of the proper board, or to leave it to the caprice of any outside officials, whether they should be published at all, or in what or what number of papers. The legislature should speak in no uncertain language before such effect should be given to their acts; at least, it should not be left to conjecture, or to be spelled out.
The judgment should be reversed and a new trial granted, costs to abide the event.